Citation Nr: 1522510	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-07 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection claim for a right knee disability.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 to September 2003 and from May 2007 to April 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the claims for service connection were originally denied by way of an October 2009 rating decision.  In March 2010, rather than file a notice of disagreement, the Veteran submitted a correspondence in which he stated that he wanted the claims to be reopened based on new and material evidence.  The RO, in its September 2010 rating decision, found that new and material evidence had been received.  

The Board notes that new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim 38 C.F.R. § 3.156(b) (2014).  Consequently, the October 2009 rating decision never became final, and the claims can be decided on de novo basis.  

The Veteran was scheduled to present testimony at a Board hearing in October 2014.  He failed to report for the hearing or provide good cause for his failure to report.    


REMAND

The service treatment records reflect that the Veteran reported back pain and swollen/stiff/painful joints in a February 2008 post-deployment health assessment.  He also reported swollen or painful joints in a March 2008 Report of Medical History.         
Post service records reflect complaints of knee and back problems.  The back problems have not been diagnosed, and the knee problems have yielded diagnoses of arthralgia and patellofemoral syndrome.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that there is evidence of current symptomatology as well as symptoms during service.  The Board finds that a VA examination is warranted to determine the nature and extent of his back and knee disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA orthopedic examination for the purpose of determining the nature and etiology of the Veteran's back disability, left knee disability, and right knee disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any identified back disability or right and/or left knee disability began during or is causally related to service.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


